                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


UNITED STATES OF AMERICA                    )
     Plaintiff(s)                           )

V.                                          )       Case No. 3:21-mj-2679
                                                    Magistrate Judge Frensley
LISA EISENHART                              )
      Defendant(s)                          )


                                           ORDER

        On January 25, 2021, the Defendant Lisa Eisenhart, appeared with counsel, Jonathan

Farmer, and also came the Assistant U.S. Attorney, for a preliminary and detention hearing.

The Defendant is to be released on the conditions provided in the attached order. The identity

and contact information of the Defendant's third party custodian is to be provided only to the

United States Probation Office. The Court's order is stayed until January 26, 2021 at 5:00 pm

Central Standard Time.

        IT IS SO ORDERED,


                                                    JEFFERY S. FRENSLEY
                                                    United States Magistrate Judge




     Case 3:21-mj-02679 Document 13 Filed 01/25/21 Page 1 of 1 PageID #: 59
